Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 1 of 17

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

WHEELCHAIR AND WALKER §
RENTALS, INC., §
§
Plaintiff, §

vy. : EP-18-CV-00340-FM
§
ALEX M. AZAR II, SECRETARY OF §
THE UNITED STATES §
DEPARTMENT OF HEALTH AND §
HUMAN SERVICES, - §
§
Defendant. §

ORDER GRANTING MOTION TO DISMISS
Before the court is “Defendant’s Motion to Dismiss for Lack of Subject Matter
Jurisdiction and Failure to State a Claim” [ECF No. 24], filed March 4, 2019 by Alex M. Azar I,
Secretary of the United States Department of Health and Human Services (“Defendant”);
“Plaintiff's Amended Response to Defendant’s Motion to Dismiss” [ECF No. 27], filed March
22, 2019 by Wheelchair and Walker Rentals, Inc. (“Plaintif? *); and “Defendant’s Reply to

Plaintiff's Opposition to Defendant’s Motion to Dismiss” [ECF No. 30], filed April 5, 2019,

This case arises from a billing dispute over Medicare payments for services rendered by
Plaintiff. Plaintiff'seeks injunctive relief to “suspend recoupment, refund the improperly
recouped funds, and halt accrual of interest on the alleged overpayment amount until Defendant

can provide an ALJ hearing in accordance with 42 U.S.C. § 1395ff(d),”!

 

| “Verified Complaint for Injunctive Relief and Attorneys Fees” (“Compl.”) 2 [2, ECF No. 1, filed Nov. 6,
2018.

1

 

 

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 2 of 17

I, BACKGROUND

A, Medicare Act

In order to understand the issue in dispute, it is necessary to examine the Medicare Act,
42 U.S.C. § 1395 ef seg. The Medicare Act was enacted in 1965 under Title XVIII of the Social
Security Act.2 The Secretary of the United States Department of Health and Human Services
(“Secretary”). promulgates regulations for the administration of the Medicare program.’
Medicare Administrative Contractors (“MAC”) determine payment amounts for covered claims
and reimburse the healthcare provider.

In the event a healthcare provider is dissatisfied with a determination by the MAC, it may
seek review of the determination pursuant to 42 U.S.C. § 1395ff (“§ 1395ff’).° Section 1395ff
prescribes a four-step administrative review process and permits judicial review following its
completion.® In the first stage of review, the MAC conducts a redetermination of the assessed
amount of overpayments.’ During the second stage of review, the healthcare provider seeks

reconsideration by a Qualified Independent Contractor (“QIC”}—a third-party contractor who

-“review[s] the evidence and findings” from the prior determination.*

 

242 U,LS.C. § 1395 et seq.

3 Hd. § 1395ff(a)(1).

“Id. §§ 1395u(a), 1395kk-1(a)(4).

3 Id. § 1395ff(b)(1)(A).

® Cumberland Civ. Hosp. Sys., Inc. v. Burwell, 816 F.3d 48, 53 (4th Cir. 2016).
742 U,LS.C. § 1395ff{a)(3); Cumberland Cty, Hosp. Sys., 816 F.3d at 53,

842 U.S.C. § 1395fKc); 42 CER. § 405.968,

 

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 3 of 17

At the third stage, the healthcare provider may seek review of the QIC’s reconsideration
in a hearing before an Administrative Law Judge (“ALJ”).’ In such hearing, the “parties may
submit evidence ... , examine the evidence used in making the determination under review, and.
present and/or question witnesses.”” Finally, the fourth stage consists of a de nove review of the
ALJ’s decision by the Departmental Appeals Board (“DAB”).'! The DAB “shall conduct and
conclude a review of the decision.”"? A decision by the DAB concludes the administrative
review process.!> Dissatisfied healthcare providers may then seek judicial review in a United
States District Court.!4

The Medicare Act provides deadlines for the completion of each stage of review. The
first two stages of review require a decision within sixty days.'> In the event a deadline is not
adhered to, the Medicare Act permits a healthcare provider to bypass—or “escalate”—to the next
stage of review.!® For instance, if the QIC fails to render a decision within sixty days, the

healthcare provider may opt to “escalate” the review process by requesting a hearing before an

 

ALJ.” In a similar fashion, if the ALJ does not conduct a hearing of the QIC’s redetermination

 

942 U.S.C. § 1395ff(d)(1); 42 C.F.R. § 405.1000,

0 49 C.F.R. § 405.1000.

1 42 U.S.C. § 1395ff(d)(2)(A).

2 Ig

3 42 CFR. § 405.1130.

4 42 U.S.C. § 1395ff(b)(1)(A).

15 Id. § 1395ff(a)(3)(CY(ii).

16 See id. § 1395ff(c)(3)(C\iD; id. § 1395f8(d)(3)(A); id. § 139548(4)(3)(B).

"7 fd § 139Sff(c}(3)(C)Gi). When an appeal is escalated to the ALJ from the second stage of review, the
ALJ shall issue a decision within 180 days. 42 C.F.R. § 405.1016,

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 4 of 17

within ninety days,'* the healthcare provider may “escalate” to the next stage and seek review by
the DAB."? If the DAB does not issue a decision within sixty days, a healthcare provider may
opt for judicial review.”

Under 42 U.S.C. § 1395ddd(f\(1)(A) (°§ 1395ddd”), the Secretary may not recoup an
alleged overpayment until review by the QIC is completed.?! In other words, § 1395ddd only
suspends the recoupment of overpayments in the first two stages of review.** There is no
provision barring the recoupment of overpayments during the third and fourth stages of review.

B. Factual Background

Plaintiff is a durable medical equipment supplier who participates in the Medicare
program.* According to Plaintiff, it “derives some 70% of its total revenues from Medicare
payments.”2> On June 29, 2016, Health Integrity, LLC-—a Zone Program Integrity Contractor

(“ZPIC”)}—identified an overpayment in the amount of $2,449,631 .40 for claims during the

 

18 fd § 1395f8(d)(1)(A).

19 Jd. § 1395ff(d)(3)(A). If the healthcare provider opts to escalate to review by the DAB in the event the
ALJ fails to conclude a hearing within ninety days, the deadline for the DAB to issue a final decision is 180 days.
42 CER. § 405.1100(d).

0 42 C.F.R. §.405.11132(b).

21 42 U.S.C, § 1395ddd(f)(1 (A).

22 See id,

3 See id,

4 Compl. 8421.

5 Id at 8922.

3

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 5 of 17

period of September 30, 2012 to February 5, 2016.”° Plaintiff disputes this assessed amount of
overpayment.?” | |
In accordance with § 1395ff, Plaintiff sought a redetermination by the MAC of the
overpayment amount assessed by ZIPC.*® On October 12, 2016, the MAC sustained ZPIC’s
overpayment determination,” Plaintiff then sought a reconsideration by the QIC on November
23, 2016.29 The QIC determined the amount of overpayment was $2,144,286.40—$305,345 less
than the MAC decision—with an interest balance of $160,829.01.7! On April 24, 2018, Plaintiff
filed for a hearing before an ALJ.2? Section 1395ff sets a sixty-day deadline to conduct this
hearing? No hearing has occurred.** According to Plaintiff, an ALJ hearing will not be

available for approximately three to five years.**

 

6 Id. at 8923.

7 See id. at9 J 25. It is unclear from the Complaint what Plaintiff disputes as to the assessed overpayment
amount. ,

28 Id

Compl. 9 7 26.

9 Id, at 9 9 27.

1 Td at 9929.

2 Td at 10 730.

3 42 U.S.C. § 1395ff(d)(1)(A).
4 Compl. 10 7 30.

35 Jd at 10931.

 

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 6 of 17

In the meantime, Plaintiff was approved for a graduated sixty-month extended repayment
schedule for the assessed overpayment of $2,144,386.40 plus ten percent interest.°° Plaintiff
started making payments on August 15, 2017.2”

On November 6, 2018, Plaintiff filed suit, asserting the following claims for relief:

(1) violation of procedural Due Process under the Fifth and Fourteenth Amendments;3*

(2) violation of the Medicare Act by failing to adhere to the ninety-day deadline for a hearing
before an ALJ;*? (3) violation of § 1395ddd by imposing recoupment without making an ALJ
hearing available within ninety days;*° and (4) an wltra vires claim based on the Secretary’s
failure to provide an ALJ hearing.” Plaintiff seeks injunctive relief to temporarily suspend
recoupment and refund the recouped amounts pending the completion of an ALJ hearing.”

C. Parties’ Arguments

Defendant moves to dismiss the suit under Rule 12(b)(1) of the Federal Rules of Civil
Procedure for lack of subject matter jurisdiction, as well as Rule 12(b)(6) of the Federal Rules of

Civil Procedure for failure to state a claim,*?

 

36 Td. at 10 32.

37 Td.

8 Jd at 11436.

39 Id. at 12.9 42.

* Compl. 13 749.

4\ id. at 14.954.
Bid at 14 758.

3 Mot. 6, 17.

 

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 7 of 17

1, Motion to Dismiss for Lack of Jurisdiction
a. Defendant's Arguments —

Defendant argues that Plaintif? s reliance on the Fifth Circuit decision, Family
Rehabilitation, Inc. v. Azar“* to establish jurisdiction is misplaced.** Furthermore, Defendant
contends Congress has not waived sovereign immunity for Plaintiff's claims against the
Secretary.”

Additionally, Defendant points to Plaintiff's failure to present its claims to the
Secretary 27 Defendant asserts further that Plaintiff failed to exhaust its administrative
remedies.** According to Defendant, a waiver of exhaustion under the collateral-claim
exception, as established in Mathews v. Eldridge,” is not applicable.*° Defendant also argues the
Illinois Council “no review” exception to exhaustion from Shalala v. Illinois Council on Long
Term Care, Inc.*! also does not apply.** Thus, Defendant argues Plaintiff failed to establish

requisite jurisdictional elements.*

 

44 886 F.3d 496 (5th Cir, 2018).
Mot. 6.

48 Td at 9,

47 Td

B Id

 AQ4 U.S. 319 (1976).

* Mot. 11.

3! 529 U.S. | (2000).

Mot. 12

53 id.

 

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 8 of 17 —

Regarding Plaintiff's ultra vires claim, Defendant argues the court lacks jurisdiction
because Plaintiff fails “to allege that the Secretary acted in his individual capacity, exceeded his
statutory authority or his actions were unconstitutional.”** Lastly, Defendant asserts the court
“does not have jurisdiction under 28 U.S.C. § 1331 because the Medicare Act specifically
excludes federal question jurisdiction for actions ‘arising under’ the Medicare Act.”°5

b Plaintiff's Arguments

First, Plaintiff claims that Family Rehab. “provides guidance as to collateral
constitutional jurisdiction and the removal of the exhaustion requirement.”°° Plaintiff argues this
court has jurisdiction over its constitutional and witra vires claims pursuant to the collateral-
claim exception.37 In the alternative, Plaintiff asserts that the /inois Council “no review
exception” applies. Plaintiff rejects Defendant’s notion that the presentment requirement has
not been satisfied, arguing the presentment requirement only requires a party to present its claim
for benefits.°’ Plaintiff argues its claims are not barred by sovercign immunity.

Finally, Plaintiff claims the court has jurisdiction over its ultra vires claim on the grounds

that Defendant acted in his individual capacity, exceeded his statutory authority, and his actions

were unconstitutional.*!

 

4 Td. at 14,
> Id. at 16.
%6 Resp. 4.
57 Id.

38 id. at 11.
* Id. at6.
6 Td at 7.

§! Fd. at 12.

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 9 of 17

2. Motion to Dismiss for Failure to State a Claim
a. Defendant’s Arguments
In the alternative, Defendant moves to dismiss the suit pursuant to Rule 12(b)(6) for
failure to state a claim upon which relief may be granted.” Defendant argues Plaintiff may not
pursue a Due Process claim because it cannot establish the three Eldridge factors. According
to Defendant, Plaintiff's ultra vires claim against the Secretary must be dismissed as well, as it _
failed to allege the Secretary exceeded his statutory authority.“ Lastly, Defendant argues that
Plaintiff failed to state a claim that the Scoretary violated the Medicare Act.
b, Plaintiff's Arguments
In opposition, Plaintiff argues it has sufficiently stated a procedural Due Process claim,
Regarding its ultra vires claim, Plaintiff contends it has stated a claim, arguing Defendant failed
to comply with the administrative review process in accordance with § 1395ff and Due

Process.*?

IL. LEGAL STANDARD
A, Federal Rule of Civil Procedure 12(b)(1)
A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(1) challenges

the court’s subject matter jurisdiction.© “Federal courts are courts of limited jurisdiction,” and it

 

& Mot. 17.
8 Id. at 19.
64 Jd at 28.
5 Id at 29,
® Resp, 13.
87 Id. at 19,

68 See FED. R. Crv. P. 12(b)(1).

 

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 10 of 17

is “presumed that a cause lies outside this limited jurisdiction.’ A United States District Court
has federal question jurisdiction when an action arises under the Constitution, laws, or treaties of
the United States.” The party invoking federal subject matter jurisdiction bears the burden of
establishing jurisdiction to grant the relief requested.’!

When a party moves to dismiss under Rule 12(b)(1) in addition to another Rule 12
motion, a court should first examine a Rule 12(b)(1) jurisdictional challenge before addressing
any attack on the merits.”

IIL DISCUSSION

Title 42, United States Code, section 405(h) (“§ 405(h)”) precludes a court’s exercise of _
federal question jurisdiction under 28 U.S.C. § 1331 when a claim arises under the Medicare
Act.” It reads:

The findings and decision of the Commissioner of Social Security after a hearing

shall be binding upon all individuals who were parties to such hearing. No findings

of fact or decision of the Commissioner of Social Security shall be reviewed by any

person, tribunal, or governmental agency except as herein provided. No action

against the United States, the Commissioner of Social Security, or any officer or

employee thereof shall be brought under section 1331 or 1346 of Title 28 to recover
on any claim arising under this subchapter.”*

 

- © Kokkonen v. Guardian Life Ins, of Am., 511 U.S. 375, 377 (1994).
% 28 U.S.C. § 1331; Kokkonen, 511 U.S. at 377,
71 id.

2 Ramming v. United States., 281 F.3d 158, 161 (Sth Cir. 2001) (citing Hitt v. City of Pasadena, 361 F.2d
606, 608 (5th Cir. 1977) (per curiam)).

B A2 U.S.C. § 405(h).

vz) id:

10

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 11 of 17

Title 42, United States Code, section 405(g) (“§ 405(g)”) provides for judicial review of a final
~ decision by the Secretary.” Indeed, § 405(g) “is the sole avenue for judicial review of all claims
arising under the Medicare Act.””° In relevant part, it provides:

Any individual, after any final decision of the Commissioner of Social Security

made after a hearing to which he was a party, irrespective of the amount in

controversy, may obtain a review of such decision by a civil action commenced

within sixty days after the mailing to him of notice of such decision or within such

further time as the Commissioner of Social Security may allow.””
In Mathews v. Eldridge,”® the Supreme Court held that jurisdiction under § 405(g) is governed by
a two-prong test: (1) “there must have been a presentment to the Secretary”; and (2) “the
claimant must have exhausted his administrative review.”””

1. Family Rehabilitation, Incorporated y. Azar

To establish jurisdiction over its Due Process and ultra vires claims, Plaintiff relies on the
Fifth Circuit’s decision, Family Rehabilitation, Incorporated y. Azar.®° According to Plaintiff,
this court may exercise jurisdiction over the matter under the collateral-claim exception.*! Under
this exception, “jurisdiction may lie over claims (a) that are ‘entirely collateral’ to a substantive

agency decision and (b) for which ‘full relief cannot be obtained at a postdeprivation hearing.””®

 

3 See id. § 405(g).

% Affiliated Prof’! Home Health Care Agency v. Shalala, 164 F.3d 282, 285 (5th Cir. 1999) (citing Heckler
v. Ringer, 466 U.S, 602, 605 (1 984).

7 42 U.S.C. § 405(g).
78 424 US. 319 (1976).

® Affiliated Prof'l Home Health Care, 164 F.3d at 285 (citing Mathews v. Eldridge, 424 U.S. 319, 328
(1976)). :

80 886 F.3d 496 (Sth Cir. 2018).
5! Resp. 4-5,

8 Family Rehab., 886 F.3d at 501 (quoting Eldridge at 330-32).

Il

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 12 of 17

In Family Rehab.,*® a Medicare services provider sought injunctive relief to temporarily
suspend recoupment of Medicare overpayments assessed at $7.6 million pending the completion
of'a hearing before an ALJ. Due to a backlog of appeals, it was estimated that an ALJ hearing
would occur in three to five years. The Fifth Circuit noted that the earliest the plaintiff could
complete administrative review would be through escalation, and even that was far off in time.*®
The Fifth Circuit held the court had jurisdiction over the Medicare provider’s Due Process and
ultra vires claims under the collateral-claim exception,*” explaining:

If the court must examine the merits of the underlying dispute, delve into the statute

and regulations, or make independent judgments as to plaintiffs’ eligibility under a

statute, the claim is not collateral. And if plaintiffs request relief that is proper

under the organic statute—by requesting that benefits or a provider status
be permanently reinstated—the claim is not collateral. But plaintiffs may bring

claims that sound only in constitutional or procedural law (such as the Kelly claim

at issue in Aldridge) and request that benefits be maintained temporarily until the

agency follows the statutorily or constitutionally required procedures.**

Like Family Rehab., Plaintiff asserts Due Process and witra vires claims and seeks similar

relief: an injunction to temporarily halt recoupment until an ALJ hearing occurs.*” However, the

present suit has a critical distinction from Family Rehab. For a court to have jurisdiction,

 

83 $86 F.3d 496 (5th Cir. 2018).
54 Td at 500.
85 Td

86 J The Fifth Circuit noted that “the earliest Family Rehab. could complete administrative review would
be through escalation—which could be as late as July 24, 2018, or 270 days after October 24, 2017.” Jd When one
stage of review is bypassed through escalation, the reviewer has 180 days, instead of 90 days, to issue a decision. 42
C.F.R. § 405.1016; 42 C.F.R. § 405.1100(d}. Therefore, if one stage of review is bypassed and the next stage of
review proceeds as intended in the statute, this would result in the completion of administrative review within 270
days. Hence, the earliest possible timeline to complete the administrative review process is 270 days.

7 Family Rehab., 886 F.3d at 503.
88 7d, (internal citations omitted) (emphasis in original).

® Resp. 5. In Family Rehab., the Fifth Circuit describes the plaintiff's request as a “hearing.” The plaintiff
appears to have sought, specifically, an ALJ hearing. However, it is not clear in its contemplation whether the Fifth

12 | |

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 13 of 17

§ 405(g) requires a party to first present its claims to the Secretary.”° Critically, the first prong
was not at issue in Family Rehab. In footnote seven, the Fifth Circuit noted that the presentment
requirement had been satisfied.*! It stated that “[tJhere was no dispute that Family Rehab has
met this requirement.”°? Hence, Family Rehab. hinged on the second jurisdictional prong—
administrative exhaustion. Accordingly, this court must examine whether Plaintiff has satisfied
ail jurisdictional elements as set forth in § 405(g).

2. Jurisdiction Under 42 U.S.C. § 405(g) & (h

a. “Arising Under”

Pursuant to §405(g) and (h), federal courts may exercise jurisdiction over a final decision
by the Secretary when dealing with claims “arising under” the Medicare Act.” “A claim arises
under the Medicare Act if ‘both the standing and the substantive basis for the presentation’ of the
claim is ‘inextricably intertwined’ with a claim for Medicare benefits."** The inquiry is whether
the claim arises under the Medicare Act, not whether it lends itself to-a substantive rather than

procedural label.”

 

Circuit was referring to an ALJ hearing or meant a broader understanding of a hearing—a hearing that could
theoretically be satisfied through the escalation process.

%” Affiliated Prof’! Home Health Care Agency v. Shalala, 164 F.3d 282, 285 (5th Cir. 1999) (citing
Mathews v. Eldridge, 424 U.S. 319, 328 (1976)).

° Family Rehab., 886 F.3d at 501 n.7.
92 id
3 Id. at $00 (emphasis added).

4 RenCare, Ltd. v. Humana Health Plan of Tex., Inc., 395 F.3d 555, 557 (Sth Cir, 2004) (quoting Heckler v.
Ringer, 466 U.S, 602, 606 (1984)) (internal citations omitted).

% Heckler, 466 U.S. 602, 614 (1984) (applying § 405(g) in the Social Security context).

13

 

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 14 of 17

Plaintiff does not dispute its claims arise under the Medicare Act.” Plaintiff asserts statutory,
Due Process, and ultra vires claims that all stem from a billing dispute over Medicare
payments,.”’ Simply stated, Plaintiffs claims are “inextricably intertwined” with its claim for
Medicare benefits. As Plaintiffs claims arise under the Medicare Act, the court may not
exercise § 1331 jurisdiction over this suit. The court next considers whether Plaintiff has
satisfied § 405(g)’s two-prong test.
b. Presentment

To obtain judicial review, § 405(g)} requires a plaintiff to present its claims to the
Secretary.”8 This first prong “can never be waived and no decision of any type can be rendered
if this requirement is not satisfied.” In Shalala v. Mlinois Council on Long Term Care, Inc.,'
the Supreme Court explained the Medicare Act:

demands the “channeling” of virtually all legal attacks through the agency, it

assures the agency greater opportunity to apply, interpret, or revise policies,

regulations, or statutes without possibly premature interference by different

individual courts applying “ripeness” and “exhaustion” exceptions case by case.

But this assurance comes at a price, namely, occasional individual, delay-related

hardship,!°!

Significantly, Plaintiff does not claim to have presented its constitutional, statutory, and

ultra vires claims to the Secretary.!°? Nor does the court’s record reflect otherwise. These are

 

% See generally Resp.
* Compl. 11-13.

% Affiliated Prof’! Home Health Care Agency v. Shalala, 164 F.3d 282, 285 (5th Cir. 1999) (citing
. Mathews v.. Eldridge, 424 U.S. 319, 328 (1976)).

99 id.
100 599 U.S. 1 (2000).
11 Td at 13.

102 See generally Compl.; Resp.

14

 

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 15 of 17

legal challenges that must be channeled through the agency. Critically, this first prong “can
never be waived.”!™. Without this requisite presentment jurisdictional element, the court may
not intervene in this matter.

Nevertheless, Plaintiff argues § 405(g) does not require its Due Process and ultra vires
claims to be presented to the Secretary.'!™ Plaintiff argues that “[t]he government is wrong in
arguing that this is the type of ‘claim’ contemplated in determining jurisdiction under
§ 405(g).”"> According to Plaintiff, the meaning of “claim” in § 405(g) means a “claim for
benefits.” Plaintiff highlights the use of “claim” in § 405(h), which reads:

The findings and decision of the Commissioner of Social Security after a hearing

shall be binding upon all individuals who were parties to such hearing. No findings

_ of fact or decision of the Commissioner of Social Security shall be reviewed by any
person, tribunal, or governmental agency except as herein provided. No action
against the United States, the Commissioner of Social Security, or any officer or
employee thereof shall be brought under section 1331 or 1346 of Title 28 to recover

on any claim arising under this subchapter '°"

‘Under Plaintiff’s interpretation, the presentment requirement would be satisfied where a
healthcare provider had sought review of an unfavorable decision of Medicare payments.

To support its proposed statutory interpretation, Plaintiff relies on an Eleventh Circuit

decision, American Academy of Dermatology v. Department of Health & Human Services"

The Eleventh Circuit found the presentment requirement was applicable, as the claims arose

 

\8 Affiliated Prof'l Home Health Care, 164 F.3d at 285.
4 Resp. 6.

105 Td.

106 Fg

107 42 U.S.C. § 405(h) (emphasis added).

8 Resp, 6 (citing 118 F.3d 1495 (1 1th Cir..1997),

15

 

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 16 of 17

under the Medicare Act.!” However, American Academy did not involve constitutional or ultra
vires claims. There, the plaintiffs alleged violations of Part B of the Medicare Act, 42 U.S.C. §§
1395j-1395w-4."!° Furthermore, the Eleventh Circuit did not comment on whether constitutional
or ultra vires claims would be considered “claims arising under this subchapter.”!!!
Accordingly, American Academy is distinguishable and fails to provide guidance in this case.

"Plaintiff has failed to satisfy a requisite jurisdictional element under § 405(g), as it did not
present its statutory, constitutional, and ultra vires claims to the Secretary. Therefore, this court
is without subject matter jurisdiction to consider Plaintiff's claims.

C. Exhaustion
It is not disputed that Plaintiff did not exhaust its administrative remedies, as required by

the second prong of § 405(g). Although exhaustion is a “waivable requirement,”!” the court
need not determine whether the collateral-claim exception or the //inois Council “no review”
exception! 3 apply to Plaintiff's claims, As determined above, Plaintiff failed to first present its

claims to the Secretary—a non-waivable jurisdictional requirement. Accordingly, the court does

not have subject matter jurisdiction and must dismiss the case.

 

09 Am, Academy af Dermatology v. Dep't. of Health & Hum. Servs., 118 F.3d 1495, 1499 (11th Cir, 1997).

Ne Td at 1496,

Ml 42 ULS.C, § 405(h).

12 Heckler y, Ringer, 466 U.S. 602, 617 (1984).

3 ‘This is a “very narrow exception to the channeling requirement ‘where application of § 405(h) would not
simply channel review through the agency, but would mean no review at all.” Sw. Pharm. Sois., Ine. v. Cars. for

Medicare and Medicaid Servs., 718 F.3d 436, 440 (5th Cir. 2013) (quoting Shalala v. Hl. Council on Long Term Care,
fne., 529 U.S. 1, 19 (2000).

16

 

 
Case 3:18-cv-00340-FM Document 34 Filed 07/26/19 Page 17 of 17

IV. CONCLUSION AND ORDER

As Plaintiff did not present its constitutional, statutory, and ultra vires claims to the
Secretary as required under § 405(g), this court lacks subject matter jurisdiction over the matter.
Consequently, this court need not address Defendant’s motion to dismiss pursuant to Rule
12(b)(6). |
| The motion to dismiss for lack of subject matter jurisdiction in “Defendant’s Motion to

Dismiss for Lack of Subject Matter Jurisdiction and Failure to State a Claim” [ECF No. 24] is

HEREBY GRANTED.
SO ORDERED.
SIGNED this 2G day of July, 2019. Lo

 

 

FRANK MONTALVO
UNITED STATES DISTRICT JUDGE

17
